Name: 2013/125/EU: Council Decision of 25Ã February 2013 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  America;  international affairs;  international trade
 Date Published: 2013-03-13

 13.3.2013 EN Official Journal of the European Union L 69/4 COUNCIL DECISION of 25 February 2013 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2013/125/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 29 January 2007 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organisation under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994 in the course of the accession to the European Union of the Republic of Bulgaria and Romania. (2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council. (3) These negotiations have been concluded and the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (the Agreement) was initialled by a representative of the European Union on 21 December 2011 and by a representative of the United States of America on 17 February 2012. (4) The Agreement was signed on behalf of the European Union on 7 December 2012, subject to its conclusion at a later date, in accordance with Council Decision 2012/644/EU (1). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union, the notification provided for in the Agreement (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 February 2013. For the Council The President S. COVENEY (1) OJ L 287, 18.10.2012, p. 2. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union Geneva, 7 December 2012 Sir, Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to confirm the following understanding: 1. The European Union shall incorporate and bind in its WTO Schedule for the customs territory of the EU 27 the concessions that were included in its schedule for the customs territory of the EU 25 with the modifications set out in this letter. Add 4 680 tonnes in the country allocated (US) EU tariff rate quota for §meat and edible offal of poultry, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 1110, 0207 1130, 0207 1190, 0207 1210, 0207 1290, 0207 1310, 0207 1320, 0207 1330, 0207 1340, 0207 1350, 0207 1360, 0207 1370, 0207 1410, 0207 1420, 0207 1430, 0207 1440, 0207 1450, 0207 1460, 0207 1470, 0207 2410, 0207 2490, 0207 2510, 0207 2590, 0207 2610, 0207 2620, 0207 2630, 0207 2640, 0207 2650, 0207 2660, 0207 2670, 0207 2680, 0207 2710, 0207 2720, 0207 2730, 0207 2740, 0207 2750, 0207 2760, 0207 2770, 0207 2780); Add 200 tonnes in the country allocated (US) EU tariff rate quota for §frozen boneless hams and loins §, maintaining the present in-quota rate of 250  ¬/t (tariff item numbers ex ex 0203 1955 and ex ex 0203 2955); Create a country allocated (US) tariff rate quota of 1 550 tonnes for §food preparations §, with an in-quota rate §Agricultural Element § (tariff item number 2106 9098); Add 600 tonnes (erga omnes) in the EU tariff rate quota for §cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin, presented separately §, maintaining the existing in-quota rates (tariff item numbers 0203 1211, 0203 1219, 0203 1911, 0203 1913, 0203 1915, ex ex 0203 1955, 0203 1959, 0203 2211, 0203 2219, 0203 2911, 0203 2913, 0203 2915, ex ex 0203 2955, 0203 2959); Add 500 tonnes (erga omnes) in the EU tariff rate quota for §chicken cuts, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 1310, 0207 1320, 0207 1330, 0207 1340, 0207 1350, 0207 1360, 0207 1370, 0207 1420, 0207 1430, 0207 1440, 0207 1460); Add 400 tonnes (erga omnes) in the EU tariff rate quota for §cuts of fowls §, maintaining the existing in quota rate 795  ¬/t (tariff item number 0207 1410); Add 580 tonnes (erga omnes) in the EU tariff rate quota for §turkey meat, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 2410, 0207 2490, 0207 2510, 0207 2590, 0207 2610, 0207 2620, 0207 2630, 0207 2640, 0207 2650, 0207 2660, 0207 2670, 0207 2680, 0207 2730, 0207 2740, 0207 2750, 0207 2760, 0207 2770); If all internal procedures required for the EU to incorporate and bind in its WTO schedule the modifications set forth in this letter are not completed 60 days prior to the expiration of the period for the United States to exercise its right to withdraw substantially equivalent concessions pursuant to Article XXVIII of the GATT, the EU shall request that the WTO Council for Trade in Goods approve, prior to the expiration of the period, an extension of the period. Such extension shall be of sufficient length to ensure that all those EU internal procedures are completed 60 days prior to the expiration of the period for the United States to exercise its rights under Article XXVIII of the GATT. 2. Concurrent with the negotiation of the modifications set forth above and also related to the enlargement of the customs territory of the European Union to include the Republic of Bulgaria and Romania, the United States of America shall within 21 days of entry into force of this agreement submit for publication in the Federal Register a notice modifying the tariff-rate import quotas for cheeses allocated for the European Union in the additional U.S. notes 16, 17, 18, 19, 20, 21, 22, 23 and 25 of Chapter 04 of the Harmonized Tariff Schedule of the United States to reflect the enlargement of the customs territory of the European Union to include Bulgaria and Romania. 3. Consultations may be held at any time with regard to any of the above matters at the request of either Party. I should be obliged if you would confirm that your Government is in agreement with the content of this letter. I have the honour to propose that, should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and the United States of America (the §Agreement §). The European Union and the United States of America shall notify to each other in writing of the completion of any internal procedures necessary for the entry into force of this Agreement. This Agreement shall enter into force 14 days after the date of receipt of the date of the latest notification. Please accept, Sir, the assurance of my highest consideration. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã µÃ ½Ã µÃ ²Ã ° Ã ½Ã ° Hecho en Ginebra, el V Ã ½enevÃ  dne UdfÃ ¦rdiget i GenÃ ¨ve, den Geschehen zu Genf am Genf, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã · Ã Ã µÃ ½Ã µÃ Ã ·, Ã Ã Ã ¹Ã  Done at Geneva, Fait Ã GenÃ ¨ve, le Fatto a Ginevra, addÃ ¬ Ã ½enÃ vÃ , Priimta Ã ½enevoje Kelt Genfben, MagÃ §mul fÃ inevra, Gedaan te GenÃ ¨ve, SporzÃ dzono w Genewie dnia Feito em Genebra, Ã ntocmit la Geneva la V Ã ½eneve V Ã ½enevi, Tehty GenevessÃ ¤ UtfÃ ¤rdat i GenÃ ¨ve den Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Geneva, 7 December 2012 Sir, I have the honor to acknowledge the receipt of your letter of today's date, which reads as follows: "Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to confirm the following understanding: 1. The European Union shall incorporate and bind in its WTO Schedule for the customs territory of the EU 27 the concessions that were included in its schedule for the customs territory of the EU 25 with the modifications set out in this letter. Add 4 680 tonnes in the country allocated (US) EU tariff rate quota for §meat and edible offal of poultry, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 1110, 0207 1130, 0207 1190, 0207 1210, 0207 1290, 0207 1310, 0207 1320, 0207 1330, 0207 1340, 0207 1350, 0207 1360, 0207 1370, 0207 1410, 0207 1420, 0207 1430, 0207 1440, 0207 1450, 0207 1460, 0207 1470, 0207 2410, 0207 2490, 0207 2510, 0207 2590, 0207 2610, 0207 2620, 0207 2630, 0207 2640, 0207 2650, 0207 2660, 0207 2670, 0207 2680, 0207 2710, 0207 2720, 0207 2730, 0207 2740, 0207 2750, 0207 2760, 0207 2770, 0207 2780); Add 200 tonnes in the country allocated (US) EU tariff rate quota for §frozen boneless hams and loins §, maintaining the present in-quota rate of 250  ¬/t (tariff item numbers ex ex 0203 1955 and ex ex 0203 2955); Create a country allocated (US) tariff rate quota of 1 550 tonnes for §food preparations §, with an in-quota rate §Agricultural Element § (tariff item number 2106 9098); Add 600 tonnes (erga omnes) in the EU tariff rate quota for §cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin, presented separately §, maintaining the existing in-quota rates (tariff item numbers 0203 1211, 0203 1219, 0203 1911, 0203 1913, 0203 1915, ex ex 0203 1955, 0203 1959, 0203 2211, 0203 2219, 0203 2911, 0203 2913, 0203 2915, ex ex 0203 2955, 0203 2959); Add 500 tonnes (erga omnes) in the EU tariff rate quota for §chicken cuts, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 1310, 0207 1320, 0207 1330, 0207 1340, 0207 1350, 0207 1360, 0207 1370, 0207 1420, 0207 1430, 0207 1440, 0207 1460); Add 400 tonnes (erga omnes) in the EU tariff rate quota for §cuts of fowls §, maintaining the existing in quota rate 795  ¬/t (tariff item number 0207 1410); Add 580 tonnes (erga omnes) in the EU tariff rate quota for §turkey meat, fresh, chilled or frozen §, maintaining the existing in-quota rates (tariff item numbers 0207 2410, 0207 2490, 0207 2510, 0207 2590, 0207 2610, 0207 2620, 0207 2630, 0207 2640, 0207 2650, 0207 2660, 0207 2670, 0207 2680, 0207 2730, 0207 2740, 0207 2750, 0207 2760, 0207 2770); If all internal procedures required for the EU to incorporate and bind in its WTO schedule the modifications set forth in this letter are not completed 60 days prior to the expiration of the period for the United States to exercise its right to withdraw substantially equivalent concessions pursuant to Article XXVIII of the GATT, the EU shall request that the WTO Council for Trade in Goods approve, prior to the expiration of the period, an extension of the period. Such extension shall be of sufficient length to ensure that all those EU internal procedures are completed 60 days prior to the expiration of the period for the United States to exercise its rights under Article XXVIII of the GATT. 2. Concurrent with the negotiation of the modifications set forth above and also related to the enlargement of the customs territory of the European Union to include the Republic of Bulgaria and Romania, the United States of America shall within 21 days of entry into force of this agreement submit for publication in the Federal Register a notice modifying the tariff-rate import quotas for cheeses allocated for the European Union in the additional U.S. notes 16, 17, 18, 19, 20, 21, 22, 23 and 25 of Chapter 04 of the Harmonized Tariff Schedule of the United States to reflect the enlargement of the customs territory of the European Union to include Bulgaria and Romania. 3. Consultations may be held at any time with regard to any of the above matters at the request of either Party. I should be obliged if you would confirm that your Government is in agreement with the content of this letter. I have the honour to propose that, should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and the United States of America (the §Agreement §). The European Union and the United States of America shall notify to each other in writing of the completion of any internal procedures necessary for the entry into force of this Agreement. This Agreement shall enter into force 14 days after the date of receipt of the date of the latest notification.". I hereby have the honor to express my Government's agreement with the above letter. Please accept, Sir, the assurance of my highest consideration. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã µÃ ½Ã µÃ ²Ã ° Ã ½Ã ° Hecho en Ginebra, el V Ã ½enevÃ  dne UdfÃ ¦rdiget i GenÃ ¨ve, den Geschehen zu Genf am Genf, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã · Ã Ã µÃ ½Ã µÃ Ã ·, Ã Ã Ã ¹Ã  Done at Geneva, Fait Ã GenÃ ¨ve, le Fatto a Ginevra, addÃ ¬ Ã ½enÃ vÃ , Priimta Ã ½enevoje Kelt Genfben, MagÃ §mul fÃ inevra, Gedaan te GenÃ ¨ve, SporzÃ dzono w Genewie dnia Feito em Genebra, Ã ntocmit la Geneva la V Ã ½eneve V Ã ½enevi, Tehty GenevessÃ ¤ UtfÃ ¤rdat i GenÃ ¨ve den Ã Ã  Ã ¸Ã ¼Ã µÃ Ã ¾ Ã ½Ã ° Ã ¡Ã Ã µÃ ´Ã ¸Ã ½Ã µÃ ½Ã ¸Ã Ã µ Ã °Ã ¼Ã µÃÃ ¸Ã ºÃ °Ã ½Ã Ã ºÃ ¸ Ã Ã °Ã Ã ¸ En nombre de los Estados Unidos de AmÃ ©rica Za SpojenÃ © stÃ ¡ty americkÃ © PÃ ¥ vegne af Amerikas Forenede Stater Im Namen der Vereinigten Staaten von Amerika Ameerika Ã hendriikide nimel Ã Ã ¾ Ã ¿Ã ½Ã Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã Ã ½ Ã Ã ½Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã ¿Ã »Ã ¹Ã Ã µÃ ¹Ã Ã ½ Ã Ã ·Ã  Ã Ã ¼Ã µÃ Ã ¹Ã ºÃ ®Ã  On behalf of the United States of America Au nom des Ã tats-Unis d'AmÃ ©rique Per degli Stati Uniti dAmerica Amerikas Savienoto Valstu vÃ rdÃ   JungtiniÃ ³ Amerikos ValstijÃ ³ vardu Az Amerikai EgyesÃ ¼lt Ã llamok nevÃ ©ben Fisem l-Istati Uniti tal-Amerika Voor de Verenigde Staten van Amerika W imieniu StanÃ ³w Zjednoczonych Ameryki Em nome dos Estados Unidos da AmÃ ©rica Ã n numele Statelor Unite ale Americii V mene SpojenÃ ½ch Ã ¡tÃ ¡tov americkÃ ½ch V imenu ZdruÃ ¾enih drÃ ¾av Amerike Amerikan yhdysvaltojen puolesta PÃ ¥ Amerikas fÃ ¶renta staters vÃ ¤gnar